Citation Nr: 1232261	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  11-30 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bladder cancer, to include a due to exposure to herbicides.

2.  Entitlement to service connection for renal cell carcinoma, to include a due to exposure to herbicides.

3.  .  Entitlement to service connection for pancreatic cancer, to include a due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel
INTRODUCTION

The Veteran had active duty service from July 1970 to January 1972.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his bladder, renal cell and pancreatic cancers are due to exposure to herbicides while stationed in Vietnam.  Although none of these cancers are presumed due to exposure to Agent Orange pursuant to 38 C.F.R.  §§ 3.307(a)(6)(iii), 3.309(e), he is not precluded from establishing service connection with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  
The Veteran has submitted a September 2010 opinion from Mark Schoenberg, M.D., which indicated that exposure to Agent Orange could cause bladder cancer.  A July 2011 opinion from Gregory Sibley, M.D. was also submitted, which indicated that the Veteran did not have a significant exposure to known carcinogens other than a light smoking history, with the exception of significant Agent Orange exposure.  The Veteran also provided an October 2009 statement from John Losee, M.D., which essentially described the various cancer diagnoses, but did not offer an etiological opinion.  
In the instant case, the Veteran has not been afforded a VA examination with opinion as to whether his cancers are directly related to service.  Moreover, the opinions currently of record are equivocal and thus are insufficient to establish entitlement to service connection on the record as it presently stands.  Accordingly, in light of the foregoing, the Board finds that a VA examination is necessary to determine the etiology of the Veteran's cancers.  See generally 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
Moreover, although the RO specifically requested all relevant medical evidence in a February 2010 letter, to date, with the exception of the opinions discussed above, no treatment records have been submitted.  The Board finds that such records are pertinent to the claim.  Thus, in light of the need to remand for a VA examination , the RO should contact the Veteran and specifically request that he submit treatment records pertaining to his cancers from Drs. Sibley, Schoenberg and Losee as well as any other treatment providers or authorizations so that the RO may obtain such records.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should contact the Veteran and specifically request that he submit treatment records pertaining to his cancers from Drs. Sibley, Schoenberg, and Losee, as well as any other treatment providers or authorizations so that the RO may obtain such records.  

2.  Thereafter, the Veteran should be scheduled for an appropriate VA examination with an oncologist to determine the etiology of his cancers.  The claims file must be made available to the examiner for review.  If the Veteran is unable to report for a VA examination, then the claims file should be sent to an oncologist to offer an opinion based on its review.  All medically necessary tests should be completed.  After reviewing the claims file and examining the Veteran, the examiner should opine whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's bladder cancer, renal cell carcinoma, and/or pancreatic cancer manifested during service or is otherwise related to service, to include any exposure to herbicides.  The examiner should specifically address the private opinions of record.  A detailed rationale should be provided for all opinions expressed.  

3.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above question has been clearly answered and a rationale furnished for all opinions expressed.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

4. Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



